OPINION

Per Curiam:

After a jury trial, appellant stands convicted of second degree murder for the killing of Betty Alice McClure. Here, *111appellant contends the trial court erred in refusing a challenge for cause to a juror who was later excused peremptorily. We disagree.
After exhausting all peremptory challenges, the jury contained no one whom appellant had challenged for cause. Under such circumstances, we need not determine whether it was error for the trial court to deny the cause challenge. Odom v. State, 91 Nev. 473, 538 P.2d 167 (1975); Mears v. State, 83 Nev. 3, 422 P.2d 230 (1967).
Affirmed.